DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of SLE1S (species of anionic surfactant), petal (species of the microcapsule), perfume (species of the material), Polyquaternium-10 (species of the cationic polymer) and poly-acrylates (species of the rheology modifier), in the reply filed on 11/20/2020, is acknowledged.  The traversal is on the ground(s) that there does not exist a serious search burden.  
This is not found persuasive because there exists a search burden due to the different classes of species claimed. For example, perfumes are classified in A41G1/006 and C11B9/00; vitamin E is classified in A23V 2250/712; Polyquaternium-6 is classified in A61K 8/817; guar hydroxypropyltrimonium chloride is classified in A61K 8/737and, sulfate esters are classified in C10M 2219/042. The varied multitude of species claimed represents a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant’s elected anionic surfactant, SLE1S, does not appear recited in claim 19. Claim 19 recites sodium salts of sulfonates and sodium salts of ether sulfonates. However, sulfonates and ether sulfonates are not the same as sulfates (SLE1S). Appropriate correction is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1), further .
Dihora taught shampoo compositions [abstract and title] comprising from about 2 % to about 50 % of a detersive surfactant [claim 1c], from about 0.01 % to about 50 % of a microcapsule [claim 1a] and from about 0.01 % to about 2 % of a cationic deposition polymer [claim 1b].
Benefit agents of the core of the microcapsules were taught as perfumes [col 5, lines 14-15]. Thickeners (e.g., rheology modifiers) were generally taught [col 10, line 56], where Rheovis CDE (e.g., polyacrylate rheology modifier) was additionally taught [col 7, line 26].
The taught viscosity was from about 1,000 cps to about 10,000 cps, and the shear rate was from 0.01/sec to 10/sec [col 12, lines 35-43].
Dihora differs from the instant claims in that anionic surfactants were generally taught [claim 12], although the instantly elected SLE1S was not specifically taught. Cationic deposition polymers were generally taught, as discussed, although the instantly elected Polyquaternium-10 was not specifically taught. Microcapsules were generally taught, as discussed, although the instantly elected shape (petal) of the microcapsule was not specifically taught. Finally, Dihora was silent the yield stress, as recited in claim 1. 
Regarding the instantly elected SLE1S, Brown taught shampoo compositions containing one or more surfactants, including sodium laureth-n sulfate wherein ‘n’ was from about 0 to about 5 [abstract]. Particularly suitable was SLE1S (n = 1), where SLE1S is known in the art for use in hair care or other personal care shampoo compositions, and 
Regarding the instantly elected Polyquaternium-10, the said ingredient was taught by Brown specifically at Examples 2, 3, 7 and 9 [0151], where cationic deposition polymers were generally taught at [0043-0058 and at 0159].
Since Dihora generally taught anionic detersive surfactants, it would have been prima facie obvious to one of ordinary skill in the art to include within Dihora, SLE1S, as taught by Brown. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select SLE1S for incorporation into a shampoo, based on its recognized suitability for its intended use as a known detersive that enables a superior cleansing and lathering performance, when included within shampoo compositions, as taught by Brown [Brown; 0059-0060 and at the abstract].
Furthermore, it is prima facie obvious to select Polyquaternium-10 for incorporation into a shampoo, based on its recognized suitability for its intended use as a cationic deposition polymer, as taught by Brown [Brown; Examples 2, 3, 7 and 9 at ¶s 0043-0058, 0151 and 0159].
The combined teachings of Dihora and Brown did not specifically teach sheet-like capsules formed in a petal shape, as instantly elected.
However, CN105395378B taught that sheet-like microcapsules are stable, enabling encapsulation of raw materials without destroying the materials, and are of a high quality [abstract].

Since Dihora and Brown generally taught microcapsules, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Dihora and Brown, sheet-like microcapsules of any shape. An ordinarily skilled artisan would have been so motivated, because sheet-like microcapsules are stable, of a high quality, and encapsulate raw materials without destroying the materials [CN105395378B; abstract]. Further, microcapsules of any size, shape and configuration, are known in the art as components of hair care compositions, as taught by Linser [Linser; 0032, 0036-0039 and at the abstract].
The combined teachings of Dihora, Brown, CN105395378B and Linser were silent the yield stress of the composition.
Talingting Pabalan taught shampoo compositions [col 4, lines 44-58; col 56, lines 21-22; col 79, line 55] having a yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa, in order to initiate flow of the composition and to suspend water insoluble particles without imparting an optically turbid appearance [col 54, line 65 to col 55, line 38].
It would have been prima facie obvious to one of ordinary skill in the art to formulate the combined composition of Dihora, Brown, CN105395378B and Linser with a yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa, as taught by Talingting Pabalan. An ordinarily skilled artisan would have been motivated to initiate flow 
The instant claim 1 recites 5-35 % detersive surfactant; 0.05-10 % microcapsule; 0.05-3 % cationic deposition polymer; yield stress of 0.01-20 Pa at a shear rate of 10-2 to 10-4 s-1; viscosity of 1-15 Pa.s at a shear rate of 2 s-1 and a viscosity of 0.1-4 Pa.s at a shear rate of 100 s-1.
The instant claim 11 recites from about 0.075 % to about 2.0 % cationic deposition polymer.
The instant claim 12 recites a cationic deposition polymer at from about 300,000 g/mol to about 3,000,000 g/mol.
The instant claim 15 recites a viscosity of about 1.0 to about 15 Pa.s at a shear rate of 2 s-1 and from about 0.1 to about 2 Pa.s at a shear rate of 100 s-1.
The instant claim 16 recites a viscosity of about 1.0 to about 15 Pa.s at a shear rate of 2 s-1 and from about 0.1 to about 1 Pa.s at a shear rate of 100 s-1.
Dihora taught from about 2 % to about 50 % of a detersive surfactant; from about 0.01 % to about 50 % of a microcapsule and from about 0.01 % to about 2 % of a cationic deposition polymer [each as discussed]. Additionally, Dihora taught cationic deposition polymers at 100,000 Daltons to about 5,000,000 Daltons [col 8, lines 57-63]. Dihora further taught viscosity from about 1,000 cps to about 10,000 cps and shear rate from 0.01/sec to 10/sec [discussed above]. Talingting Pabalan taught yield strength of greater than 0 Pa, typically from about 0.01 Pa to about 10 Pa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Claim 9 is rendered prima facie obvious over the combined teachings of Dihora and CN105395378B. Although Dihora was silent the sheet-like microcapsule, as recited in claim 9, CN105395378B taught that the microcapsules were formed of 30-40 parts sodium alginate, 40-50 parts gellan gums, 5-10 parts polyvinyl alcohol and 5-10 parts sodium carboxymethylcellulose [abstract and claim 1]. The motivation to combine CN105395378B with Dihora was previously discussed.
Although not silent rheology modifiers (discussed above), Dihora was not as specific the said ingredients and amounts, as recited in claims 17-18.
However, Lisner taught [0151-0153] rheology modifiers to adjust the rheological characteristics of the composition for better feel, in-use properties and the suspending stability of the composition. For example, the rheological properties were such that the composition remained uniform during storage and transportation, and without dripping undesirably onto other areas of the body, clothing or home furnishings during use. Any suitable rheology modifier was used. In some examples, the hair conditioning composition comprised from about 0.01% to about 3% of the rheology modifier, where poly-acrylates and starches were taught as useful.
Since Dihora generally taught thickeners, it would have been prima facie obvious to one of ordinary skill in the art to include within Dihora, polyacrylate and starch-based rheology modifiers, as taught by Lisner. In the instant case, it is prima facie obvious to select polyacrylate and starch-based rheology modifiers into hair care compositions, 
An ordinarily skilled artisan would have included the rheology modifiers at 0.01% to about 3%, because at the said amounts, the ingredients adjust the rheological characteristics of hair care compositions for better feel, in-use properties and the suspending stability of the composition, so that the composition remained uniform during its storage and transportation, and it did not drip undesirably, as taught by Lisner [Lisner; 0151-0153].

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1), further in view both of CN105395378 B and of Linser et al (US 2016/0256365 A1), further in view of Talingting Pabalan et al (USP 8,969,261 B2) and further in view of WO 2017/088459 A1.
The 35 U.S.C. 103 rejection over Dihora, Brown, CN105395378B, Lisner and Talingting Pabalan was previously discussed.
As discussed, Linser taught microcapsules useful in hair compositions at any size, shape and configuration. 
However, Dihora was silent the dimensions of the sheet-like microcapsules, as recited in claims 3-8. 
WO 2017/088459 A1 taught sheet-like microcapsules [abstract] having a thickness less than the width, where the thickness was 0.01 to 1 mm [claim 1] and where the said dimensions added functional elements to the microcapsules, including an increased 
It would have been prima facie obvious to include, within the teachings of the combined art, microcapsules having a thickness less than the width, where the thickness was from about 0.01 to about 1 mm, as recited in claims 3-4, and as taught by WO2017/088459 A1. An ordinarily skilled artisan would have been so motivated, because the said dimensions (thickness and width) add functional elements, including an increased stability and an improved aesthetic, to microcapsules, as taught by WO2017/088459 A1 [WO2017/088459 A1; sections describing the Background Technique and Summary of the Invention].
Regarding claims 5-8, the differences in the claimed subject matter and the prior art are: Claim 4 recites a thickness of 0.01-1 mm; claim 5 recites a width of 2-20 mm; claim 6 recites a length of 2-20 mm; claim 7 recites a width of 8-15 mm; claim 8 recites a length of 8-15 mm; versus, microcapsules having a thickness less than the width, where the thickness was from about 0.01 to about 1 mm, as taught by WO2017/088459 A1.
The combined teachings of Dihora and WO2017/088459 A1 were not silent the thickness, length and width of the microcapsules, although the combined teachings were not as specific as the instantly recited dimensions (discussed above). However, Lisner teaches that microcapsules are useful in hair care compositions at any size, shape and configuration (discussed above). Lisner’s teachings, of the microcapsule dimensions, overlap the dimensions that are instantly recited. 
Hair care microcapsules, and dimensions thereof, are recognized to have different effects (greater or less formulation of hair compositions comprising a benefit agent, as taught 
Claim 3 recites a thickness less than the width; claim 4 recites a thickness of 0.01-1 mm; claim 5 recites a width of 2-20 mm; claim 6 recites a length of 2-20 mm; claim 7 recites a width of 8-15 mm; claim 8 recites a length of 8-15 mm. WO 2017/088459 A1 taught sheet-like microcapsules having a thickness less than the width, where the thickness was 0.01 to 1 mm. Lisner taught microcapsules useful in hair care compositions at any size, shape and configuration. A prima facie case of obviousness exists because of overlap, as discussed above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dihora et al (USP 10,143,632 B2), in view of Brown et al (US 2017/0367955 A1), further in view both of CN105395378 B and of Linser et al (US 2016/0256365 A1), further in view of Talingting Pabalan et al (USP 8,969,261 B2) and further in view of Wells et al (USP 8,349,300 B2).
The 35 U.S.C. 103 rejection over Dihora, Brown, CN105395378B, Linser and Talingting Pabalan was previously discussed.
The combined teachings of the art were silent silicone conditioning agents, and sizes thereof, as recited in claim 20.

It would have been prima facie obvious to one of ordinary skill in the art to include, within Dihora, silicone conditioning agents wherein the silicone conditioning agents were an emulsion with particle sizes lower than about 30 microns, as recited in claim 20, and as taught by Wells. An ordinarily skilled artisan would have been so motivated because, when incorporated in shampoo compositions, the said particles enhanced glossiness of the hair and ensured a substantially clear composition, as taught by Wells [Wells; col 11, lines 48-60 and col 12, lines 12-23].
An ordinarily skilled artisan would have been motivated to include the particles having a size of about 100 nm to about 1 µm, because the said particle sizes ensured a substantially clear shampoo composition [Wells; col 11, lines 48-60 and col 12, lines 12-23].
The instant claim 20 recites less than about 30 microns. Wells taught particle sizes of from about 100 nm to about 1 µm. A prima facie case of obviousness exists because of overlap, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.